- Provided by MZ Technologies As filed with the Securities and Exchange Commission onJune 01 , 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-14862 BRASKEM S.A. (Exact Name of Registrant as Specified in its Charter) N/A The Federative Republic of Brazil (Translation of Registrants Name into English) (Jurisdiction of Incorporation or Organization) Av. das Nações Unidas, 8,501 São Paulo, SPCEP 05425-070 Brazil (Address of Principal Executive Offices) Marcela Aparecida Drehmer Andrade Braskem S.A. Av. das Nações Unidas, 8,501 São Paulo, SPCEP 05425-070 Brazil Telephone: + (55 11) 3576-9000 Fax: + (55 11) 3576-9532 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered Preferred Shares, Class A, without par value per share, each represented by American Depositary Receipts New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None The total number of issued shares of each class of stock of Braskem S.A. as of December 31, 2009 was: 190,462,446 Common Shares, without par value 329,871,890 Preferred Shares, Class A, without par value 593,818 Preferred Shares, Class B, without par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes
